MacIntyre, J.
The plaintiff in error, the insurance carrier, brought suit against defendant in error, the employer, to recover the balance claimed to be due as a premium on an insurance policy issued by it to cover any claims arising under the workmen’s compensation law, by reason of injuries to the employees of the insured employer. A basic rate is filed by such insurance carriers with insurance commissioners of Georgia who must approve the same and any changes therein. The policy issued in this case covered the period from October 1, 1930, to October 1, 1931, and covered injuries which might occur to the employees on a basis of the salaries pa-id to them, they being classified under different rates according to the kind and character of work, the premium collected on the basis of salaries paid to junk dealers being at the rate of $8,186 per hundred dollars, on salaries paid to officers and salesmen being at the rate of one and sixteen one hundredths mills per hundred dollars. The auditor for the insurance carrier testified that in June, 1932, he audited the books of the employer, and classed Harry Moscow, an employee of the employer, as in the junk-dealer classification, and that, as such, his insurance would require a greatly increased premium over the premiums required if he were classed as a salesman, as contended by the employer. The evidence on this point, while sharply conflicting, was determined by the trial court, sitting as a jury, in favor of the defendant employer, and this court will not interfere therewith. The basic rate is not in dispute, and the sole question was whether Harry Moscow, an employee, should be classified as a junk dealer or a salesman. The refusal to grant a new trial was not error.-

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.